                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

KATRINA ANNE GRAVELY and                          )
LUTHER DEAN GRAVELY,                              )
                                                  )
     Plaintiffs,                                  )
                                                  )
v.                                                )     Civil Action No. 7:18-cv-00394
                                                  )
JANE DOE #1; JOHN DOE #1; JANE DOE                )     By: Elizabeth K. Dillon
#2; JOHN DOE #2; FLOYD COUNTY                     )         United States District Judge
DEPARTMENT OF SOCIAL SERVICES;                    )
TRACY BREWSTER; DAVID HOPE;                       )
FIRST HOME CARE; DEPAUL FAMILY                    )
SERVICES; and COURT APPOINTED                     )
SPECIAL ADVOCATES OF THE NEW                      )
RIVER VALLEY (CASA OF THE NRV),                   )
                                                  )
        Defendants.                               )

                                  MEMORANDUM OPINION

        There are a number of motions pending before the court. At this junction, though, the

primary question for the court is whether to dismiss this case without prejudice, as requested by

plaintiffs, or to address the substantive motions to dismiss with prejudice filed by various

defendants. As discussed in more detail below, consideration of the proper factors leads the

court to conclude that a dismissal without prejudice of this case is appropriate. Thus, the court

will grant the plaintiffs’ motions to voluntarily dismiss all defendants without prejudice and will

deny all other motions in this case as moot.

                                       I. BACKGROUND

        This case stems from the emergency removal of a minor child from the custody of

plaintiffs Katrina Anne Gravely and Luther Dean Gravely and the subsequent custody

proceedings. Plaintiffs allege that, while in foster care, the child suffered injuries for which they



                                                  1
seek to hold defendants responsible. Plaintiffs filed a civil action in the Botetourt County Circuit

Court containing five separate counts for (1) gross negligence; (2) defamation; (3) violation of

plaintiffs’ First and Fourteenth Amendment rights under the United States Constitution; (4)

common law conspiracy; and (5) wrongful/tortious interference with parental/custodial rights.

Plaintiffs named as defendants Floyd County Department of Social Services, Tracy Brewster,

David Hope, First Home Care, DePaul Family Services, and Court Appointed Special Advocates

of the New River Valley (CASA of the NRV) (collectively, the defendants). Plaintiffs also list

John Does 1 and 2 and Jane Does 1 and 2 as additional defendants. Defendants removed the

case to this court, invoking the court’s federal-question jurisdiction over plaintiffs’ claim brought

pursuant to 42 U.S.C. § 1983 claim and supplemental jurisdiction over plaintiffs’ state law

claims.

          After removal, many of the defendants filed motions to dismiss for a number of reasons.

Notably, defendant DePaul moved to dismiss plaintiffs’ complaint against it on the grounds that

no claim is asserted against DePaul. (DePaul Mem. Supp. Mot. to Dismiss 1, Dkt. No. 11.)

DePaul also sought dismissal of all of the claims for failing to meet the Rule 8 pleading

requirements and to dismiss any claim under 42 U.S.C. § 1983 because DePaul is not a state

actor and did not act under the color of state law. (Id. at 2.) Additionally, Defendants Floyd

County Department of Social Services, Tracy Brewster, and David Hope (collectively the

“FCDSS defendants”) moved to dismiss the complaint under Rule 12(b)(6) for failure to state a

claim. (FCDSS Defs.’ Mem. Supp. Mot. to Dismiss 1, Dkt. No. 19.) The FCDSS defendants

also moved to dismiss all claims against them on the grounds that the court lacks subject matter

jurisdiction. (FCDSS Defs.’ Mem. Supp. Second Mot. to Dismiss 1, Dkt. No. 21.) Defendants

all seek dismissal with prejudice.



                                                  2
        In response to defendants’ various motions to dismiss, plaintiffs voluntarily moved to

dismiss Count Three of their complaint pursuant to Federal Rule of Civil Procedure 41(a)(2).

(Pls.’ Mot. to Dismiss 1, Dkt. No. 22.) Count Three alleges violations of plaintiffs’

constitutional rights and is brought pursuant to 42 U.S.C. § 1983. It is the only federal claim in

the complaint. (Id.) Relatedly, plaintiffs asked the court to abstain from exercising supplemental

jurisdiction over the remaining claims and to remand this case back to the Circuit Court for

Botetourt County, Virginia. (Id. at 1–2.)

        The FCDSS defendants, joined by DePaul, oppose plaintiffs’ motion on the grounds that

Rule 41 permits dismissal only of an entire action, not individual claims or counts. (Defs.’

Opp’n. to Pls.’ Mot. Dismiss 1–2, Dkt. No. 28.) Defendants urge the court to exercise

supplemental jurisdiction over the remaining state law claims, arguing that the motion for

voluntary dismissal and motion to remand are “clear examples of forum shopping.” (Id. at 4–6.)

        Plaintiffs also filed two separate motions to dismiss all of the defendants without

prejudice. In the first, they moved to voluntarily dismiss this action against defendants John

Does 1 and 2, Jane Does 1 and 2, DePaul, and CASA pursuant to Federal Rule of Civil

Procedure 41(a)(1), on the grounds that none of those defendants had filed either an Answer or a
                                     1
Motion for Summary Judgment. (Pls.’ Voluntary Dismissal of Does 1–2, DePaul, and CASA 1,

Dkt. No. 38.) In the second, plaintiffs asked to voluntarily dismiss this action against the

remaining defendants (the FCDSS defendants and First Home Care) under Rule 41(a)(2), “said

Defendants being the only remaining Defendants in this cause following Plaintiffs’ voluntary

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1).” (Pls.’ Voluntary Dismissal of

Floyd Cty. DSS, Brewster, Hope, and First Home Care 1, Dkt. No. 39.)

        1
           Defendant CASA opposes this motion, arguing that plaintiffs are not entitled to voluntarily dismiss
CASA under Rule 41(a)(1) because it filed a demurrer, which CASA contends was automatically converted to a
motion for summary judgment upon removal. (CASA’s Opp’n to Pls.’ Mot. to Dismiss 1, Dkt. No. 42.)

                                                        3
       Defendants oppose any dismissal without prejudice. Their reasons are discussed in

context infra at Section II. Defendants request instead that this court consider the merits of their

pending motions to dismiss.

                                         II. DISCUSSION

       The first question before the court is whether to grant plaintiffs’ motions to voluntarily

dismiss all defendants without prejudice. While the plaintiffs filed two motions to dismiss, under

both Rule 41(a)(1) and 41(a)(2), combined they seek dismissal of all defendants. Thus, the court

construes the motions as seeking to dismiss the entire action under Rule 41(a)(2).

       Rule 41(a)(2) of the Federal Rules of Civil Procedure states that “an action may be

dismissed at the plaintiff’s request only by court order, on terms that the court considers proper.”

Fed. R. Civ. P. 41(a)(2). “Unless the order states otherwise, a dismissal under this paragraph (2)

is without prejudice.” Id. The Fourth Circuit has clarified that “[i]t is implicit in this language

that the district court may dismiss the plaintiff’s action either without prejudice or, by so

specifying, with prejudice.” Choice Hotels Int’l., Inc. v. Goodwin & Boone, 11 F.3d 469, 471

(4th Cir. 1993) (citing Andes v. Versant Corp., 788 F.2d 1033, 1037 (4th Cir. 1986)). However,

“[a]s a general rule, a plaintiff’s motion for voluntary dismissal without prejudice under Rule

41(a)(2) should not be denied absent plain legal prejudice to the defendant.” Gross v. Spies, 133

F.3d 914, at *6 (4th Cir. 1998) (citations omitted) (unpublished table disposition). The factors

the court must consider in ruling on a motion under Rule 41(a)(2) are:

               (1) the opposing party’s effort and expense in preparing for trial;
               (2) excessive delay or lack of diligence on the part of the movant;
               (3) insufficient explanation of the need for a dismissal; and (4) the
               present stage of the litigation, i.e., whether a dispositive motion is
               pending.

Hobbs v. Kroger Co., No. 98-1831, 1999 WL 156045, at *1 (4th Cir. Mar. 23, 1999); see also



                                                  4
Howard v. Inova Health Care Servs., 302 F. App’x 166, 178–79 (4th Cir. 2008) (setting forth

same factors).

       Because plaintiffs originally filed this case in Virginia state court, plaintiffs argue that

few federal resources have been devoted to this suit following its removal as this case is in its

early stages before this court. (Pls.’ Voluntary Dismissal 1.) Additionally, plaintiffs contend

that they have not previously sought voluntary dismissal of this case in its entirety against the

defendants in either state or federal court. (Id. at 2.) Furthermore, plaintiffs assert that the

interests of justice require that this case be dismissed pursuant to the plaintiffs’ motions and that

no party will be prejudiced by granting this motion. (Id.)

       The FCDSS defendants, joined by defendants First Home Care and CASA, oppose the

motion to dismiss on the grounds that plaintiffs have sought to voluntarily dismiss this case in

lieu of substantively responding to FCDSS’s motion to dismiss for failure to state a claim.

(Defs.’ Opp’n to Pls.’ Mot. for Voluntary Dismissal 3, Dkt. No. 40.) The FCDSS defendants

argue that the plaintiffs’ only reason for this motion is to avoid this court’s jurisdiction and that

the FCDSS defendants will suffer legal prejudice if this case is dismissed without prejudice.

(Id.) FCDSS has incurred expenses in removing the case, briefing its motion, and responding to

plaintiffs’ motions. (Id.) The FCDSS defendants emphasize that the plaintiffs’ motion does not

provide any reason for voluntary dismissal, except to avoid this court’s jurisdiction. (Id.) The

FCDSS defendants request that the court grant their motion to dismiss for failure to state a claim,

dismissing the claims against FCDSS with prejudice. (Id. at 3–4.) First Home Care adds that

voluntary dismissal would not resolve the issue of whether plaintiffs have standing to pursue

their claims and would prejudice defendants who have pending motions to dismiss. (First Home

Care’s Resp. to Pls.’ Rule 41 Mot. 1, Dkt. No. 41.)



                                                   5
       In arguing that this case should be dismissed with prejudice, the FCDSS defendants rely

heavily on the recent decision in Walker v. Trans Union, LLC, for the argument that a party will

suffer “legal prejudice” if dismissal without prejudice is allowed without first resolving a

“pending [m]otion, which (if meritorious) could result in a dismissal with prejudice.” No. PWG-

16-3926, 2017 WL 4786625, at *3 (D. Md. Oct. 24, 2017). (See Defs.’ Resp. 2.). Defendants

argue that the case at hand is similar to Walker because in both cases the plaintiff sought to

voluntarily dismiss all claims without prejudice after the defendant filed a motion to dismiss.

(Defs.’ Resp. at 3 (citing Walker, 2017 WL 4786625, at *1).) In Walker, the court stated that the

plaintiff failed to respond to the motion to dismiss “other than independently seeking dismissal

of his claims,” which “show[ed] either a lack of diligence or a tacit awareness of the lack of

merits of [the] claims.” Walker, 2017 WL 4786625, at *2. There, the court considered the

defendant’s motion to dismiss before allowing the plaintiff to take a voluntary dismissal, noting

that the defendant “undoubtedly . . . incurred expenses briefing its motions and responding to

[the plaintiff’s] motion,” and that the plaintiff failed to give “a sufficient explanation of why the

case should be dismissed.” Id.

       Defendants fail to acknowledge key underlying factual distinctions that the Walker court

relied on in making its decision. Specifically, the Walker plaintiff initially filed his case in both

state and federal courts and had been given several opportunities to amend his complaint to

address pleading deficiencies. Id. at *1–2. The plaintiff also asked the court to dismiss the case

“without prejudice so that [he] may have the opportunity to further prepare for the next time [he]

file[s] against [the defendant] if necessary.” See id. at *2 (“Filing a second lawsuit against Trans

Union on the same facts would be tantamount to amending his pleadings for a third time in this

Court (and a fifth time overall).”). As the Walker court stated, “[s]erial failures to amend a



                                                  6
complaint to address specifically identified pleading deficiencies, coupled with a failure to

respond to the merits of a motion to dismiss[,] should not be rewarded with a dismissal without

prejudice, enabling yet another lawsuit at some future time.” Id. Here, unlike in Walker, this is

the first time that plaintiffs have sought dismissal of any claim or defendant. Plaintiffs have

neither sought nor received leave to amend. Also, unlike in Walker, plaintiffs here did not

attempt to proceed in both state and federal court. Indeed, it was defendants who removed the

case to this court. Significantly, moreover, plaintiffs appear willing to forego their federal claim

in order to remain in state court.

       The Fourth Circuit has established that “‘for purposes of Rule 41(a)(2), prejudice to the

defendant does not result from the prospect of a second lawsuit’ or ‘the possibility that the

plaintiff will gain a tactical advantage of the defendant in future litigation.’” Howard, 302 F.

App’x at 179 (quoting Davis v. USX Corp., 819 F.2d 1270, 1274–75 (4th Cir. 1987)). While it is

true that defendants here have expended some resources in filing and responding to motions,

defendants simply have not established legal prejudice sufficient to warrant dismissal with

prejudice.

                                       III. CONCLUSION

       For the reasons set forth above, the court will grant plaintiffs’ motions to voluntarily

dismiss all defendants in this case without prejudice. As such, the court will deny all other

motions as moot. These rulings will be set forth in a separate order.

       Entered: March 5, 2019.

                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                 7
